DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 02/01/2021. Please note Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHI (US 20180136465 A1, cited on IDS 2/1/2021), in view of JANG (US 20120057032 A1, cited on IDS 2/1/2021).
Regarding Claim 1, CHI discloses an electronic device comprising: 
a display (Fig. 1, 151); 
a camera module (Fig. 1, 121); and 
a processor (Fig. 1, 180), wherein the processor is configured to perform at least one of ([0238] “Various embodiments may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein.”): 
acquiring a first image including at least one object disposed in a predetermined space ([0023] “…the controller may control the user to enter a virtual space in which a specific object corresponding to the one virtual image is located”), through the camera module ([0010] “a camera configured to sequentially acquire a first image for AR, which include at least one object”); 
storing information on the at least one object to correspond to the predetermined space, based on the acquired first image ([0010] “…a controller configured to, if an input for selecting a specific object among the at least one object included in the first image is received, store information related to the selected specific object”); 
acquiring a second image including at least a part of the predetermined space, through the camera module ([0011] “If a first input is received, the controller may execute an AR mode for sequentially acquiring the first image by activating a camera provided outside a main body of the mobile terminal.” See Fig. 6, the second image including at least a part of the space of the first image); and 
based on the acquired second image, in a case of a first object included in the at least one object of the first image among an object included in the second image ([0122] “Here, the external server includes all information related to a place that the user visits (e.g., information on a position of a building and a disposition of the building in an actual space, information on a recent shape of a product sold in the building, a change in disposition of the product, a stock status of the product, and the like), and corresponds to a database (DB) built to update recent information thereon.”), displaying information on the first object together with the second image, through the display ([0179] “Accordingly, as shown in FIG. 6, a marker is marked on an object (e.g., a `T shirt`) to which the user's eyes are fixed on the preview image, and an image object (e.g., a box image) 611 notifying that the selection of the object is possible is marked around the object on which the marker is marked.” Or [0149] “That is, in FIG. 3D, a first icon 343 notifying that product 3 is out of stock and a second icon 344 notifying that product 4 is near out of stock are popped up at positions adjacent to corresponding product images 333 and 334, respectively.”).
CHI does not expressly disclose in a case of a second object which is not included in the at least one object of the first image among the object included in the second image, storing information on the second object to correspond to the predetermined space.
However, in the same field of endeavor, JANG discloses in a case of a second object which is not included in the at least one object of the first image among the object included in the second image, storing information on the second object to correspond to the predetermined space (Fig. 4, 403 to 405, [0055] “If the object cannot be recognized, a list of candidate objects for the object is provided (405). The candidate list may be a group of candidate objects which may be identified as the target object in the image.” [0061] “As described above, if the candidate objects are provided, the candidate objects may be displayed to the user and the user may select one candidate object from the displayed list of candidate objects as the target object. Accordingly, AR information corresponding to the selected target object may be provided as a result.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of CHI with the feature of storing information on the second object correspond to the predetermined space if the second object is not included in the recognizable objects of the first image. Doing so could properly update information and enhance user experience.
Regarding Claim 2, CHI-JANG discloses the electronic device of claim 1, wherein the information on the at least one object comprises information obtained based on a voice input received from a user of the electronic device (CHI [0132] “For example, when the user speaks a predetermined voice command (e.g., `I love it`), performs a gesture of a predetermined pattern (e.g., an eye wink of a predetermined pattern), or applies a touch input to the mobile terminal in a state in which the user stares at the specific object, this may be recognized as the user input for selecting the specific object.” [0157] “The controller 180 may output information notifying that the specific object has been selected (e.g., a shadowing or highlighting effect near the specific object, a corresponding feedback voice, etc.).”).
Regarding Claim 3, CHI-JANG discloses the electronic device of claim 1, wherein the information on the at least one object comprises at least one of information on a space in which the at least one object is disposed, location information, category information, hierarchical information, and color information of the at least one object, and a user's input information related to the at least one object (CHI [0181] “The controller 180 may store, in the memory 170, information related to the selected object, e.g., at least one of a position at which the selected object is located, a user's visiting time, and corresponding product information (e.g., quantity information, color information, information related to purchase, etc.).”).
Regarding Claim 4, CHI-JANG discloses the electronic device of claim 1, wherein the processor is configured to, based on the acquired second image, in a case of a third object which is not included in the second image among the at least one object of the first image, delete information on the third object, the information having been stored to correspond to the predetermined space (see CHI Fig. 6, marker 611 displayed in the first image is removed in the second image when the “T shirt” is not included in the second image. Or see CHI, Fig. 7B, object markers are removed when the object is not included in next image).
Regarding Claim 5, CHI-JANG discloses the electronic device of claim 4, wherein the processor is configured to: identify whether a permission from a user is obtained, when the information on the second object is stored to correspond to the predetermined space, or the information on the third object is deleted in correspondence with the predetermined space; and update the information on the second object or the third object, in response to receiving a confirmation from the user (CHI [0014] “If a predetermined voice command or wink is sensed in a state in which an input is applied to an input unit provided in the main body of the mobile terminal or the means, the controller may recognize that the third input for selecting the specific object has been received.” Examiner notes that the selection of specific object can be interpreted as a permission from the user to store information, as CHI also discloses [0010] “if an input for selecting a specific object among the at least one object included in the first image is received, store information related to the selected specific object”).
Regarding Claim 6, CHI-JANG discloses the electronic device of claim 4, wherein the processor is configured to: update the information on the second object or the third object when the information on the second object is stored to correspond to the predetermined space, or the information on the third object is deleted in correspondence with the predetermined space; and provide update information relating to the second object or the third object to a user (CHI [0010] “…if update information related to the selected specific object is received from an external server, the controller controls a mark change corresponding to the received update information to be marked on the second image.”).
Regarding Claim 11, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 12, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 13, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.
Regarding Claim 15, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHI (US 20180136465 A1), in view of JANG (US 20120057032 A1), further in view of Neeter (US 20180061138 A1).
Regarding Claim 7, CHI-JANG discloses the electronic device of claim 1. In the same field of endeavor, Neeter discloses wherein the processor is configured to: recognize a plurality of objects placed in the predetermined space, through the camera module; and generate hierarchy information of the plurality of objects (Neeter “[0060] In a specific implementation, the object recognition subsystem 316 carries out object ontology with respect to each recognized object to classify the object by hierarchical levels.”), wherein the hierarchy information comprises information in which the plurality of objects are classified as a first layer, or information in which the plurality of objects are classified as the first layer and a second layer different from the first layer (Neeter [0060] “In an example, when a recognized object is Colt M1911 pistol, the recognized object is classified as firearms in a first hierarchical level, as a pistol in a second hierarchical level, as a product of Colt's Manufacturing Company in a third hierarchical level (e.g., manufacturer level). In addition, any other relevant attribute information (e.g., manufactured year, caliber size, etc.) can be used for the hierarchical levels.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of CHI-JANG with the feature of generating hierarchy information of the plurality of objects. Doing so could “facilitate management of scenes”, as taught by Neeter.
Regarding Claim 8, CHI-JANG-Neeter discloses the electronic device of claim 7, wherein the processor is configured to recognize an object corresponding to the first layer and an object corresponding to the second layer at different times, through the camera module (Neeter [0069] “The classification can occur based upon identifying an object at at least one hierarchical level” implies the claimed feature or at least  render it obvious).
Regarding Claim 9, CHI-JANG-Neeter discloses the electronic device of claim 8, wherein the processor is configured to: receive a layer change input from a user while displaying information on the object corresponding to the first layer together with the second image, through the display; and in response to receiving the layer change input, display information on the object corresponding to the second layer in place of the information on the object corresponding to the first layer (Neeter [0069] “In a specific implementation, recognized objects are classified in one or more hierarchical levels, so that object searching based on the hierarchical levels can be carried out” teaches the layer-based display or at least render the claimed feature obvious), wherein the layer change input comprises at least one of a voice input of the user, a gesture input of the user, and a touch input of the user associated with the information on the object corresponding to the first layer (Neeter [0082] “Those example of audience member interaction with the VR scene and other audience member interaction with the VR scene described in this paper are not limited to particular interfaces, and any interfaces, including but not limited to, keyboard, a handheld controller, a hand signal sensor, a gesture sensor, a voice recognition system, a gaze angle sensor, and so on, can be employed.”).
Regarding Claim 10, CHI-JANG-Neeter discloses the electronic device of claim 9, wherein the information on the object corresponding to the first layer or the second layer comprises at least one of: information on an object with a high use frequency among at least one object classified as the first layer or the second layer; information on an object with a high search frequency among the at least one object classified as the first layer or the second layer (Neeter [0060] “…other features (e.g., era, dating, etc.) can be used for the hierarchical levels.” CHI, [0016] “The information related to the selected specific object may include at least one of a position at which the selected specific object is located, a user's visiting time, and corresponding product information.”); and thumbnail information relating to the at least one object classified as the first layer or the second layer (CHI, Fig. 8A, [0198] “In this case, an image 902 of the entered virtual space corresponds to a space which the user actually visited. If the user enters a new virtual space as described above, the controller 180 may control a thumbnail image 812 showing a virtual space which the user previously visited to be popped up on the current image 802, for example, at a right upper end, so that the user can recognize from which location the user has entered the current virtual space.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613